CONSENT ORDER OF INTERIM SUSPENSION
This matter is before the Court by consent of the parties asking for an Order of Interim Suspension regarding the license to practice law of the Respondent, Steven E. Mundy, pursuant to Rule 17(B) of the Rules for Lawyer Disciplinary Enforcement, Rule 413, SCACR.
It appears that an Interim Suspension of Respondent’s license to practice law should be granted, and, by Consent,
IT IS THEREFORE ORDERED that the Respondent is placed on Interim Suspension, pending further action by the Office of Disciplinary Counsel and until further Order of this Court.
IT IS FURTHER ORDERED that, under separate Order of this Court, a Trustee be appointed pursuant to Rule 31 of Rule 413, SCACR, and that Respondent’s trust accounts), and account(s) into which trust monies have been deposited, be frozen subject to the authority of the Trustee and until further Order of this Court.
IT IS FURTHER ORDERED that this Order be filed and served, and, in accordance with Rule 17(D) of the Rules for Lawyer Disciplina'ry Enforcement, said Order shall be made public.
/s/ James E. Moore
JAMES E. MOORE Justice
For the Court
I SO MOVE:
*221/s/ James G. Bogle, Jr.
JAMES G. BOGLE, Jr.
Senior Assistant Attorney General Attorney for the Office of the Disciplinary Counsel
I CONSENT:
/s/ Steven E. Mundy
Steven E. Mundy, Respondent Dated: February, 1997